DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1 and 14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-24 of U.S. Patent No. 10,724,446, herein after “’446.” Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations of the claims of the instant invention are clearly anticipated and disclosed within the claims of ‘446.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Beaulieu (US 7,629,713).
Regarding claims 1 and 14, Beaulieu discloses an engine and method of its operation, comprising: 
an engine block having at least one cylinder bank including a plurality of cylinder bores formed therein (Fig. 1 and Col. 6, Lns. 16-19); 
a piston 18 reciprocatingly disposed in each of the cylinder bores 16;
 a crankshaft 24 rotatably mounted to the engine block (Fig. 1, shown); 
a plurality of connecting rods 26 having a first end and a second end, the first end rotatably attached to the crankshaft and the second end coupled to the piston (Fig. 1, shown); 
a cylinder head mounted to the at least one cylinder bank and covering the cylinder bores, the cylinder head including an intake valve and an exhaust valve in fluid communication with each of the cylinder bores (Fig. 1, shown cylinder head and valves 80 82); 
at least one permanent magnet 30 disposed in at least one of the piston, the connecting rods, and the crankshaft (Fig. 1, shown permanent magnet 30 on the piston);
at least one electromagnet disposed in at least one of the engine block, the cylinder head, the brace, and the oil pan, the at least one electromagnet being positioned opposite the at least one permanent magnet (Fig. 1, electromagnets shown opposite the permanent magnet); 
an oil pan mounted to a lower end of the engine block to form a crankcase area of the engine (Fig. 1, a crankcase shown at lower end of engine where oil would fall to and thus constitute an oil pan);
a control system selectively providing an electrical current to the electromagnets to produce a desired magnetic field, wherein the magnetic field of the electromagnets cooperates with a magnetic field of the permanent magnets to affect a motion of the crankshaft in respect of the engine block (Fig. 1, controller 41 controls electromagnets  36 38 via connectors 42 44 to produce a magnetic field to put permanent magnets 30 in motion, Col. 6, Lns. 52-56).
Fails to disclose at least one of: a brace coupled to the engine block, the brace being arranged to reinforce and minimize deformation of the engine block, and an engine block mounting system adapted to mount the engine block to a frame or uni-body of a vehicle, the engine block mounting system being arranged to reinforce and minimize deformation of the engine block; and fails to disclose a lubrication system providing an oil pressure of about 2 psi to at least one minimized clearance between mating internal engine components in relative motion. 
However, engine block frames/mounts for vehicles which hold the engine and prevent its deformation or breakers are old and well-known in the art sufficient for examiner to take official notice that it would have been obvious to one of ordinary skill in the before the filing date of the invention to modify the engine of Beaulieu to include such a mounting structure because it would have allowed attachment to a vehicle and operation in the vehicles conditions without engine mechanical issues/breaks. Further, oil systems including oil pumps with pressure outputs in the range of “about 2 psi,” are also old and well-known in the art sufficient for examiner to take official notice that it would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify the engine to include a 2 psi lubrication system.
Allowable Subject Matter
Claims 2-13 and 15-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The closest prior art fails to disclose the engines and systems of claims 1 and 14 which are then modified such that the permanent magnets are located on the disc of the crankshaft throw form an annular ring around the longitudinal axis of the crankshaft (i.e. the magnets are placed in a manner which forms a continuous ring around the entire axis).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN A LATHERS whose telephone number is (571)272-1050.  The examiner can normally be reached on M-F 10a-6p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on 5712721196.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KEVIN A LATHERS/               Primary Examiner, Art Unit 3747